o/a-/5
                                ELECTRONIC RECORD




COA #      05-09-01368-CR                        OFFENSE:        MURDER


           Hall, John Edward v. The State of
STYLE:     Texas                                 COUNTY:

COA DISPOSITION:       AFFIRM                    TRIAL COURT:



DATE: 04/11/2011                  Publish: NO    TC CASE #:




                        IN THE COURT OF CRIMINAL APPEALS


         Hall, John Edward v. The State of
STYLE:   Texas                                        CCA#:
                                                                     OIZ-15
          Pf?0 &?_                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

       t£fi>seb                                      JUDGE:

DATE:    n^\w9€>l9                                   SIGNED:                     PC:

JUDGE:      A. UvU^-                                  PUBLISH:                   DNP:




                                                                                  MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD